King, C.J.,
dissenting: There are few who would reasonably contend that the value of a human life can be adequately and fairly reduced to an exact figure, nor can one easily defend the meager figure of $1,200 awarded by RSA 281:22 IV for the death of an employee who dies without dependents.
*901Nevertheless, the decision to increase the $1,200 amount rests in the first instance with the legislature, not the judiciary. See Opinion of the Justices, 116 N.H. 351, 357, 358 A.2d 667, 672 (1976); Opinion of the Justices, 111 N.H. 136, 143, 276 A.2d 821, 825 (1971). The legislature has long manifested its intent not to increase that amount. See N.H.H.R. Jour. 198, 421-22 (1957).
Even if revision of the workmen’s compensation statute is a proper exercise of judicial power, this court should allow the legislature time to act before acting itself. See Alvis v. Ribar, 421 N.E.2d 886, 896. The New Hampshire legislature deserves deference in this matter and a chance to correct the inadequacies of RSA ch. 281 before the judiciary assumes the task. See Merrill v. City of Manchester, 114 N.H. 722, 730, 332 A.2d 378, 384 (1974).